Case 2:19-cv-02033-DRH-AKT Document 24 Filed 10/02/20 Page 1 of 3 PageID #: 261




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 FREEDOM MORTGAGE CORP.,
                                                                 ORDER ADOPTING REPORT
                           Plaintiff,                            AND RECOMMENDATION
         -against-                                               19-cv-2033 (DRH)(AKT)

 DANIEL WEISBLUM, SARA BETH
 ROMANOFF, and DISCOVER BANK,

                            Defendants.
 -------------------------------------------------------X



         Presently before the Court is the Report and Recommendation of Magistrate Judge A.

 Kathleen Tomlinson, dated August 19, 2020 recommending that the Court grant in part and deny

 in part plaintiff’s motion for a default judgment of foreclosure and sale against defendants Daniel

 Weisblum, Sara Beth Romanoff, and Discover Bank. In particular, Judge Tomlinson

 recommends that:

         1. Default judgment be GRANTED against the Defendants but that entry of the
            judgment be deferred pending compliance by Plaintiff’s counsel with the directives
            set forth below.

         2. Plaintiff be awarded damages in the amount of $439,235.53 against Defendant
            Weisblum, reflecting the Principal balance, interest, late fees, taxes, insurance and
            inspections.

         3. Plaintiff be awarded costs in the sum of $1,568.38 against Defendant Weisblum at
            this time, but that the balance of costs sought be DENIED, without prejudice, and
            with the right to renew within 30 days by presentation of the underlying
            documentation supporting those costs.

         4. Plaintiff’s application for attorneys’ fees be DENIED, without prejudice, and with the
            right to renew within 30 days if Plaintiff is able to provide contemporaneous billing
            records and the affidavit or declaration cited above setting forth the professional
            qualifications and experience of the attorneys and/or paralegals who have worked on
            this case.

                                                   Page 1 of 3
Case 2:19-cv-02033-DRH-AKT Document 24 Filed 10/02/20 Page 2 of 3 PageID #: 262




          Judge Tomlinson further recommends that, at the appropriate time, the Property be

 foreclosed and sold after judgment is entered, with the proceeds to be applied to the amount

 owed on the Note, and that a Referee be appointed to sell the mortgaged premises. More than

 fourteen (14) days have passed since service of the Report and Recommendation and no

 objections have been filed.

          Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

 and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

 result, except for a slight modification to the amount of damages. By this Court’s calculation,

 the total amount of damages is $446,699.44 against Defendant Weisblum. 1 Therefore, the Court

 adopts the August 19, 2020 Report and Recommendation of Judge Tomlinson as if set forth

 herein, modifying the amount of damages against Defendant Weisblum to $446,699.44.

 Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion for a default judgement and

 judgment of foreclosure and sale against defendants Daniel Weisblum, Sara Beth Romanoff, and

 Discover Bank is granted in part and denied in part as follows:

          1. Default judgment is GRANTED against the Defendants, but entry of the judgment is
             deferred pending compliance by Plaintiff’s counsel with the directives set forth
             below.

          2. Plaintiff is awarded damages in the amount of $446,699.44 against Defendant
             Weisblum, reflecting the Principal balance, interest, late fees, taxes, insurance and
             inspections.

          3. Plaintiff is awarded costs in the sum of $1,568.38 against Defendant Weisblum at this
             time, but the balance of costs sought is DENIED, without prejudice, and with the
             right to renew within 30 days by presentation of the underlying documentation
             supporting those costs.


 1
   This calculation is based on $398,296.50 for the principal balance, $25,001.00 for the accrued interest, $636.80 for
 the late fee, $3,172 for the hazard insurance, $14,909.96 for the property taxes, $4,403.18 for the primary mortgage
 insurance, and $280 for the property inspection.

                                                     Page 2 of 3
Case 2:19-cv-02033-DRH-AKT Document 24 Filed 10/02/20 Page 3 of 3 PageID #: 263




        4. Plaintiff’s application for attorneys’ fees is DENIED, without prejudice, and with the
           right to renew within 30 days if Plaintiff is able to provide contemporaneous billing
           records and the affidavit or declaration cited above setting forth the professional
           qualifications and experience of the attorneys and/or paralegals who have worked on
           this case.

        Judgment will be entered at the appropriate time and the Property will be foreclosed and

 sold, with the proceeds to be applied to the amount owed on the Note.

 Dated: Central Islip, New York                       s/ Denis R. Hurley
        October 2, 2020                              Denis R. Hurley
                                                     United States District Judge




                                           Page 3 of 3
